Citation Nr: 1415305	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-49 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for sleep apnea.

The issues on appeal previously included increased disability ratings for chondromalacia of the left and right knees.  While those issues were on appeal, the Veteran sought service connection and compensation for left and right knee disabilities status post knee replacement surgeries.  

In October 2012, the Veteran withdrew his appeals for increased ratings for left and right knee disabilities.  In December 2012, the RO acknowledged the Veteran's withdrawal of the appeals for increased ratings for knee disabilities.  In a January 2013 rating decision, the RO granted service connection and assigned disability ratings for left and right knee disabilities status post replacement surgeries.  

As the Veteran withdrew the appeals regarding ratings for chondromalacia in each knee, those issues are no longer before the Board.

It appears that the issues of service connection for a heart disorder, higher disability ratings for left and right knee disabilities status post replacement surgeries, a higher disability rating for back disability, and a total disability rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has sleep apnea that began during service.  He states, and medical records show, that he has been diagnosed with sleep apnea.  He reports that during service he had the same symptoms, including snoring and sudden awakening, that after service led to a diagnosis of sleep apnea.  He states that he did not seek treatment for these symptoms during service.

The Veteran has not had a VA medical examination that addressed his claim for service connection for sleep apnea.  The Board will remand the claim for an examination, with review of the record and opinion as to the likelihood that the Veteran's sleep apnea began during service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, by an appropriate examiner, to address the claim of service connection for sleep apnea.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to consider history provided by the Veteran regarding symptoms he experienced during service.  Ask the examiner to consider whether the reported symptoms, and the characteristics of the Veteran's current sleep apnea (if any), are consistent with a history of sleep apnea beginning during service from October 1978 to June 1995.

Ask the examiner to take those considerations into account, and to provide an opinion as to whether it is at least as likely as not (at least as 50 percent likelihood) that the Veteran (a) has sleep apnea and (b) if so, that sleep apnea began during service or is otherwise causally related to service.  Ask the examiner to explain the conclusions reached.    

2. Thereafter, review the expanded record and consider the remanded claim.  If that claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



